Citation Nr: 1449720	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  02-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for squamous cell carcinoma, claimed as skin cancer of the forehead, ear lobes, left hand, and nose.

3.  Entitlement to service connection for a disability manifested by joint pain.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a disability manifested by memory loss.

6.  Entitlement to service connection for residuals of heat stroke.

7.  Entitlement to an initial compensable rating for hypertension.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955. 

The matters on appeal arise from August 2001, March 2011, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

An August 2011 RO rating decision denied service connection for a right eye disability.  A January 2007 Board decision denied a request to reopen a previously denied claim for service connection for an eye disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2008 Order, the Court vacated the Board decision and remanded the claims to the Board for readjudication, in accordance with the Joint Motion. 

In November 2008, the Board reopened the claim for service connection for an eye disability and remanded the matter for additional development.

A March 2011 rating decision denied service connection for squamous cell carcinoma, severe joint pain, prostate cancer, memory loss, and heat stroke.  

A November 2011 rating decision granted service connection for hypertension and assigned an initial 0 percent rating, effective July 31, 2001.

In March 2012, the Board again remanded the issue of entitlement to service connection for an eye disability.  Also at that time, the Board remanded the issue of entitlement to service connection for residuals of stroke, to include as secondary to service-connected essential hypertension.  In a May 2014 rating decision, service connection for lacunar infarct, claimed as residuals of stroke, was granted and assigned an initial 10 percent disability rating, effective July 31, 2001.  As that is a full grant of the benefit sought as to that issue, it is no longer on appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the March 2012 remand, the Board instructed a VA examiner to clearly identify each diagnosed eye disability and to indicate whether each disability was a refractive error of the eye or a congenital or developmental defect.  Then, the examiner was asked to opine whether a diagnosed eye disability clearly and unmistakably existed prior to entry into service, and if so, whether there was clear and unmistakable evidence that the preexisting eye disability did not increase in severity during service.  At an April 2012 VA examination, the Veteran was diagnosed with various eye disabilities and an adequate opinion was provided, except for the diagnosed exopheria-tropia that the examiner opined existed in childhood.  While the examiner determined that condition existed in childhood, the VA examiner did not provide an opinion as to whether there was clear and unmistakable evidence that the Veteran's exopheria-tropia did not increase in severity during service.  Therefore, a remand is warranted to obtain an addendum opinion from the April 2012 VA eye examiner.  

With regard to the remaining claims on appeal, the record indicates that the Veteran was scheduled for VA examinations in March 2013.  However, the record shows that the Veteran contacted VA and advised that due to two hip replacements he would need to cancel and call back when "he has healed."  Unfortunately, there is no indication in the record that the Veteran called back to reschedule or that VA contacted the Veteran about rescheduling the VA examinations.  The Board finds that a remand is warranted to provide the Veteran an additional opportunity to attend the VA examinations to address the severity of service-connected hypertension and to determine the etiology of the remaining disabilities on appeal.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.   Contact the Veteran and request that he provide sufficient information and authorization to request any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.

2.  Then, request a supplemental opinion from the examiner who performed the April 2012 VA eye examination.  If that examiner is unavailable, schedule the Veteran for an eye examination with an appropriate examiner.  The examiner is requested to opine whether there was clear and unmistakable evidence that the pre-existing exopheria-tropia did not increase in severity during service.  If the Veteran's exopheria-tropia underwent an increase in disability during service, the examiner should state whether or not the increase in disability was beyond the natural progress of the disease.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA eye examination, by an examiner with the appropriate expertise, to obtain answers to the question posed above.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of hypertension.  The examiner must review the claims file and must note that review in the report.  The examiner should identify the nature and severity of all manifestations of the hypertension, to specifically include systolic and diastolic pressure readings.  The examiner should state whether the hypertension requires continuous medication for control.  Additionally, the examiner should discuss the impact that the Veteran's hypertension has on employability.

4.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the diagnosis and etiology of any skin cancer, severe joint pain, prostate cancer, disability manifested by memory loss, and residuals of heat stroke.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail. The examiners should provide the following information:  

(a)  Identify any skin cancer, disability manifested by severe joint pain, prostate cancer, disability manifested by memory loss, and residuals of heat stroke.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin cancer, disability manifested by severe joint pain, prostate cancer, disability manifested by memory loss, or residuals of heat stroke was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



